June 8, 2012 VIA EDGAR TRANSMISSION Division of Investment Management Securities and Exchange Commission F Street, NE Washington, DC 20549 Re: Notice Submission The Dreyfus/Laurel Funds Trust Dreyfus Emerging Markets Debt Local Currency Fund 1933 Act File No.: 33-43846 1940 Act File No.: 811-524 CIK No.: 0000053808 Type of Filing: 497 K Filed on: June 8, 2012 Accession Number: 0000053808-12-000026 Ladies and Gentlemen: On June 8, 2012, The Dreyfus/Laurel Funds Trust on behalf of Dreyfus Emerging Markets Debt Local Currency Fund transmitted a 497K with Accession Number: 0000053808-12-000026. Please note that the Form 497K was erroneously filed as 497K type, but it should have been filed as Form 497. The Form 497K with Accession Number: 0000053808-12-000026 should be disregarded. Please address any comments or questions to my attention at (212) 922-6906. /s/ Liliana Holguin Liliana Holguin Legal Assistant
